Citation Nr: 0201457	
Decision Date: 02/13/02    Archive Date: 02/20/02	

DOCKET NO.  96-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Clark C. Evans, Attorney at 
Law 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active duty with the United States Marine 
Corps from May 1964 to May 1967, including a period of 
service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to a March 2001 order by the 
United States Court of Appeals for Veterans Claims (Court) 
which vacated a July 2000 Board decision denying entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) on the basis that the claim was not well grounded 
under the law.  The order granted an Unopposed Motion for 
Remand and to Stay Proceedings filed by the Secretary of 
Veterans Affairs (appellee) (Secretary).  The motion cited 
the enactment, during the pendency of the appeal, of the 
Veterans Claims Assistance Act of 2000, Pub.  L. No. 107-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of Title 38 of the United States Code pertaining 
to the assistance to be afforded to claimants for veterans 
benefits, and the need for Board review of the veteran's 
claim thereunder.  

The veteran's original appeal to the Board was from a 
September 1995 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which held, in pertinent part, that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for PTSD had not been submitted.  That 
determination was upheld by the Board in a decision of 
February 1998, which also denied, as not well grounded, a 
claim for service connection for peripheral neuropathy 
claimed to be the result of exposure to Agent Orange.  The 
Board also held that a previously denied claim for service 
connection for a skin disorder had been reopened by 
submission of new and material evidence and remanded that 
matter to the RO for further evidentiary development and 
adjudication.  

In December 1998 the Court vacated the Board's February 1998 
decision with respect to PTSD and remanded the matter to the 
Board for readjudication in light of the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) which had 
partially invalidated the definition of new and material 
evidence previously established by the Court in Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  In June 1999, a memorandum 
decision of the Court affirmed the Board's decision denying 
service connection for peripheral neuropathy.  Thereafter, in 
July 2000, the Board issued its subsequently-vacated decision 
denying service connection for PTSD.  Although the issue 
developed for review by the Board was whether new and 
material evidence had been received to reopen a previously 
disallowed claim, the Board found that since a February 1991 
notice letter had been returned to the RO as undeliverable by 
the United States Postal Service, the veteran had never 
received proper notification of the February 1991 RO rating 
decision denying service connection for PTSD and that in the 
absence of proper notice, the denial had not become final and 
the claim remained in a pending status.  38 C.F.R. §§ 3.1(q), 
3.160(c),(d).    

The portion of the Board's original February 1998 decision 
finding that the claim for service connection for a skin 
disorder had been reopened by new and material evidence was 
not before the Court in March 2001 and was not affected by 
the order vacating the decision as to the PTSD claim.  No 
issue relating to a skin disorder is before the Board at the 
present time.  The Board's February 1998 remand order as to 
that issue remains to be implemented by the RO.  

In a letter dated May 15, 2001, the veteran's attorney was 
invited by the Board to submit additional argument and 
evidence in this appeal.  The attorney has not presented any 
argument or evidence in response to that letter.


FINDINGS OF FACT

1.  The veteran's active military service included duty in 
Vietnam during the Vietnam era.

2.  Irrespective of any traumatic events which the veteran 
may have experienced during military service, the competent 
medical evidence of record does not demonstrate that he has 
PTSD at the present time.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department personnel records show that the veteran 
served in Vietnam from August 1965 through April 1966 and 
that he participated in various actions against the Vietcong, 
including Operation Starlight, Operation Piranha, and 
Operation Blue Marlin.  His medals and decorations include 
the Navy Unit Commendation Ribbon, the Vietnamese Service 
Medal w/2 stars, the Vietnamese Campaign Medal w/device, the 
National Defense Service Medal, and the Rifle Sharpshooter's 
Badge.

The veteran's service department medical records contain no 
reference to complaints or findings of PTSD.  On a 
"replacement examination" in November 1966 the veteran filled 
out a medical history form on which he checked off the box 
indicating that he had or had previously had nervous trouble.  
Psychiatric examination at that time was reported as normal.  
Service medical records do not document complaints or 
symptoms of a psychiatric disorder.  On examination for 
separation in May 1967, the psychiatric evaluation was 
reported as normal.  

The veteran filed his original claim for service connection 
for PTSD in August 1990.  The RO denied the claim by a rating 
decision of February 1991, at which time the evidence of 
record consisted of service medical records and VA outpatient 
treatment records dated from August to October 1989 showing 
that the veteran was taking Sinequan.  A February 22, 1991, 
letter advising the veteran of the adverse determination was 
returned to the RO as undeliverable.  

In December 1994 the veteran indicated that he again wished 
to apply for service connection for PTSD.  By a letter dated 
in January 1995, the RO requested that he provide information 
concerning the specific traumatic events claimed as the basis 
for his PTSD claim.  Medical evidence was also requested.

In a statement received in March 1995, the veteran claimed 
that, while in Vietnam, he served as a crewman and machine 
gunner on landing and assault vehicles and served in infantry 
units during hostile operations.  He listed a number of 
experiences  and circumstances that were life-threatening or 
stressful to him, including armed combat, seeing and dealing 
with casualties, fear of land mines, fear of being killed in 
action, fear of booby-traps, fear of night action, fear of 
sniper attacks, fear of mortar attacks, fear of enemy and 
friendly fire, fear of poisonous snakes, guard duty at night, 
and observing brutality of Vietcong prisoners of war and 
sympathizers.  He listed a number of symptoms which he 
attributed to PTSD.  

VA outpatient treatment records dated from 1974 to 1977 show 
that the veteran was enrolled in a Methadone program for 
treatment of long-term opiate dependence.  One of his 
physicians during this period was a Dr. Wiggins.  The veteran 
was readmitted to the program in 1982 after his release from 
incarceration.  At the time of admission, there was no sign 
of organicity, psychosis or neurosis.  VA outpatient 
treatment records since November 1974 contain no reference to 
complaints, findings or diagnoses of PTSD.  

VA medical records show that the veteran was hospitalized by 
VA from November 1971 to February 1972 for treatment of 
heroin addiction and a left forearm abscess associated with 
injections.  He stated that he had started using heroin in 
1967 and became hooked.  A criminal record associated with 
the habit was reported.  He was placed on Methadone and put 
in group therapy on Ward 612.  The veteran was hospitalized 
by VA in September and October 1968 for alcoholic gastritis 
with gastrointestinal bleeding.  No psychiatric symptoms or 
complaints were reported.  

The veteran was subsequently hospitalized by VA from April to 
June 1975 (heroin addiction), in April 1976 (heroin 
dependence), in January 1977 (drug dependency), May 1977 
(heroin dependence), July 1977 (heroin withdrawal), and June 
1982 (substance use disorder and personality disorder).  No 
complaints or findings of PTSD or other acquired psychiatric 
disorder were reported during these admissions.  

Later VA outpatient treatment records dated in May and June 
1992 are of record.  In May 1992 the veteran filled out a VA 
questionnaire in which he expressed an opinion that he had 
PTSD and wanted to be checked for the disorder.  An 
outpatient evaluation report dated in May 1992 shows 
diagnoses of heroin dependence and cocaine abuse on Axis I 
and antisocial personality disorder on Axis II.  Outpatient 
treatment reports dated in June 1992 record a long history of 
drug usage to the effect that the veteran used barbiturates 
at age 13, heroin and other narcotics at age 14, Morphine and 
Demerol at 17 and began using cocaine at age 25.  He had been 
on Methadone maintenance programs several times while out of 
prison.  

The record includes medical reports from the Texas Department 
of Corrections (TDC) dated from 1985 to July 1998.  The 
reports described a long history of drug dependency.  Clinic 
notes dated in February 1990 show that the veteran was seen 
for an initial appointment.  His self-diagnosis was PTSD, 
post Vietnam, and he reported extreme nervousness, dreams, 
flashbacks and mild depression associated with his Vietnam 
experience.  No diagnosis of PTSD was reported.  The veteran 
was seen in March 1990 for a routine psychiatric session, at 
which time it was noted that he was still pursuing a 
diagnosis of post-traumatic stress syndrome with the VA.  
When seen in March 1991 the veteran complained of depressive 
symptoms and the assessment was chemical dependency and 
adjustment disorder with depressive mood.  A diagnostic and 
evaluation report dated in February 1993 indicates that the 
veteran had been identified as possibly manifesting signs and 
symptoms of psychiatric illness and had been referred for a 
determination as to whether he needed mental health services.  
The results of the clinical interview suggested that he 
currently experienced no significant psychological 
difficulties.  He did not require or request any mental 
health services at that time.  In August 1993 it was reported 
that the chief feature in the veteran's case seemed to be an 
extensive criminal history.  The diagnosis on Axis I was rule 
out PTSD and the diagnosis on Axis II was antisocial 
personality disorder (very severe).  He was not requesting 
treatment except medication for insomnia.  When seen later in 
the month, he reported a history of feeling nervous and 
difficulty sleeping.  The Axis I diagnosis was rule out 
adjustment disorder and the Axis II diagnosis was antisocial 
personality disorder.  Heroin dependence and an antisocial 
personality disorder were reported in September 1993 and 
October 1994.  In April 1994 the veteran reported that he had 
had some "Vietnam-type" dreams.  The history he gave was 
vague.  He claimed to have been diagnosed with PTSD at a VA 
hospital.  The clinical impression was history of PTSD.  

A psychological assessment update was prepared in October 
1994 which showed complaints by the veteran of bad nerves, 
poor sleep, exaggerated startle response, poor anger control 
and bad dreams of hurting people.  He reported a long history 
of treatment for PTSD secondary to Vietnam.  The Axis I 
diagnoses were heroin/alcohol and the Axis II diagnosis was 
antisocial personality disorder.  It was reported in November 
1994 that the team had not observed any symptoms of 
depression or anxiety and that what was observed was 
irritability related to the Axis II diagnosis.  

In May 1995 the veteran requested a statement regarding his 
post-traumatic stress disorder problem to send to VA.  He 
underwent a psychiatric evaluation for PTSD the following 
month.  It was recorded that PTSD had already been ruled out 
by two other physicians.  The medical record was reviewed and 
it was noted that no clear-cut symptoms of PTSD had been 
found despite the routine substantive symptoms described.  
The diagnoses on Axis I were PTSD ruled out and 
heroin/alcohol abuse, and the diagnosis on Axis II was 
antisocial personality disorder (severe), which was 
considered the primary diagnosis.  




Initial matter -- the Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A].  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA's 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than § 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  It appears that the provisions 
of the VCAA apply to this claim.  

The VCAA and its implementing regulation essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that the veteran has been fully informed 
of the requirements of the law with respect to claims for 
service connection for PTSD.  In addition, VA has made all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
has alleged that medical records from the correctional 
facility where he is presently incarcerated are missing, but 
records covering the entire period he has identified are of 
record as a result of RO requests and his own submissions and 
they appear to be complete.  Under the Court's order vacating 
the Board's July 2000 decision, the veteran was given an 
opportunity to submit additional evidence in support of his 
claim and he has availed himself of that opportunity by 
submitting a large quantity of material.  Since all of this 
material consists of additional copies of documents that are 
already of record, RO review is not required.  The veteran 
has identified no other existing records that would be 
pertinent to the issue on appeal and the Board has identified 
none from the record.  

A psychiatric examination is not warranted in this case.  The 
primary reason is that the record contains many medical 
reports, and none of which finds that the veteran has PTSD.  
Accordingly, further medical development is not necessary. 
38 U.S.C.A. § 5103A (d) (West Supp. 2001). 

In short, the Board is satisfied that VA has met its duty to 
assist the veteran to the extent reasonably possible and that 
no further assistance is required in order to satisfy the 
requirements of the VCAA.

Legal Criteria  

In general, under the applicable VA law and regulations, 
service connection may be granted when the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  VA regulations also provide 
that, notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

A VA regulation, 38 C.F.R. § 3.304(f) (2001), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter, a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor  occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of 
§  3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the outcome of the appeal is 
the same under either the old or the new version of 38 C.F.R. 
§ 3.304(f).  

Analysis  

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  With respect to current disability, 
the earlier version requires a clear diagnosis of the 
condition while the newer version requires that a diagnosis 
be made in accordance with 38 C.F.R. § 4.125(a), which 
specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.  

In the present case, it is clear that a diagnosis of PTSD is 
not established by the medical evidence of record.  Both the 
VA medical records and the veteran's prison medical records 
are consistent in showing a long history of both a substance 
abuse disorder and a severe antisocial personality disorder.  
The prison records show that the veteran has been evaluated 
for possible PTSD but that a diagnosis of PTSD has been 
flatly ruled out.  The veteran claims that VA physicians 
considered a diagnosis of PTSD during a VA hospitalization in 
1971 and 1972.  Records relating to this hospitalization and 
to subsequent outpatient care contain no reference to PTSD 
and are unequivocal in attributing any psychiatric complaints 
to substance abuse and a personality disorder.  

The veteran's allegation that he has PTSD related to Vietnam 
service is based on his own self-diagnosis.  However, it is 
clear that he has no professional medical expertise.  Lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  The law 
is well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 
Vet. App. 169 (1998); McManaway v. West, 13 Vet. App. 60 
(1999); Voerth v. West, 13 Vet. App. 117 (1999).  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The veteran's belief that he has PTSD is 
refuted by the medical evidence of record.  

Without a current diagnosis of PTSD, the current disability 
required to establish the first of the above elements for an 
award of service connection is not present.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of a current diagnosis of PTSD established by 
competent medical evidence, there is no legal basis by which 
service connection may be granted, regardless of the nature 
of any traumatic experiences to which the veteran may have 
been exposed in service.  

The Board therefore finds that the preponderance of the 
evidence of record is against the claim for service 
connection for PTSD.  Consequently, the benefit of the doubt 
rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 1991).


ORDER

Service connection for PTSD is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

